Citation Nr: 0122766	
Decision Date: 09/19/01    Archive Date: 09/24/01

DOCKET NO.  98-10 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to disability compensation for bilateral 
hearing loss pursuant to the provisions of 38 U.S.C.A. 
§ 1151.

2.  Entitlement to disability compensation for tinnitus 
pursuant to the provisions of 38 U.S.C.A. § 1151.

3.  Entitlement to disability compensation for residual of a 
septorhinoplasty pursuant to the provisions of 38 U.S.C.A. 
§ 1151.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. Jeffers, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
November 1968.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 1998 rating decision of the Cleveland, 
Ohio, Department of Veterans Affairs (VA), Regional Office 
(RO), which denied entitlement to compensation for recurrent 
constipation, bilateral hearing loss, tinnitus and residuals 
of a 
septorhinoplasty.  The veteran timely completed an appeal 
with respect to these issues.

The veteran thereafter presented testimony at a personal 
hearing held by the Hearing Officer at the local VARO in June 
1999.  During the hearing course, the veteran withdrew, in 
writing, his claim for compensation for recurrent 
constipation.  Therefore, the issue will not be discussed 
herein.  See Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. 
Brown, 5 Vet. App. 554 (1993).  A copy of the transcript of 
this hearing has been associated with the veteran's claims 
folder.

The veteran also presented testimony at a personal hearing 
held by the undersigned Member of the Board at the RO in June 
2001.  A copy of the transcript of this hearing has also been 
associated with the veteran's claims folder.  The veteran's 
tinnitus and septorhinoplasty claims are the subject of the 
'REMAND' appended to the end of this decision.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran' hearing loss claim has been obtained by the 
agency of original jurisdiction.
2.  A January 1985 VA outpatient treatment record reflects 
that the veteran was seen with a history of work-related 
noise exposure on an airplane assembly line, as well as 
progressive bilateral heating loss in the year prior.  
Examination revealed a diagnosis of asymmetric hearing loss.

3.  The veteran underwent a septorhinoplasty for correction 
of deviated nasal septum at a VA medical facility in February 
1985.  In December 1991, the veteran was admitted to a 
different VA medical facility and underwent a septoplasty for 
correction of a nasal obstruction due to fracture of the 
cartilage of the turbinates.  

4.  There is no competent evidence of a nexus between the 
veteran's bilateral hearing loss and septorhinoplasty.


CONCLUSION OF LAW

Compensation under 38 U.S.C.A. § 1151 for bilateral hearing 
loss is not warranted.  38 U.S.C.A. § 1151 (West 1991 & Supp. 
2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims (CAVC) 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  Regulatory changes have also been 
made in light of VCAA.  See Duty to Assist Regulations for 
VA, 66 Fed. Reg. 45620-45632 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

In the circumstances of this case, however, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  With regard to this claim, it is 
noted that the RO obtained an adequate medical opinion in 
July 1997.  The veteran has been specifically apprised of the 
evidence considered in both the rating decision, statement of 
the case and supplemental statements of the case.  However, 
neither he nor his accredited representative has indicated 
that there is any additional pertinent information that may 
be available or necessary to a decision on his claim.  
Therefore, the Department has satisfied the duty to assist in 
the development of this claim.  See 38 U.S.C.A. § 5103A (West 
Supp. 2001).

In May 1997, the veteran claimed compensation under 
38 U.S.C.A. § 1151 for bilateral hearing, as a result of 
improper surgical procedures and follow-up case by the VA 
Medical Center in Long Beach, California (VAMC-Long Beach).

Formerly, 38 U.S.C.A. § 1151 provided that "[w]here any 
veteran suffers an injury, or an aggravation of an injury, as 
a result of hospitalization, medical or surgical treatment, 
or the pursuit of a course of vocational 
rehabilitation...awarded under any of the laws administered 
by the Secretary, or as the result of having submitted to an 
examination under any such law, and not the result of such 
veteran's own willful misconduct, and such injury or 
aggravation results in additional disability to or the death 
of such veteran, disability or death compensation...shall be 
awarded in the same manner as if such disability, aggravation 
or death were service-connected."  38 U.S.C.A. § 1151 (West 
1991).

In 1991, the Court invalidated 38 C.F.R. § 3.358(c)(3), a 
portion of the regulation utilized in deciding claims under 
38 U.S.C.A. § 1151.  Gardner v. Derwinski, 1 Vet. App. 584 
(1991), aff'd, Gardner v. Brown, 5 F.3rd 1456 (Fed. Cir. 
1993), aff'd, Brown v. Gardner, 513 U.S. 115, 115 S. Ct. 552 
(1994).  The United States Supreme Court (Supreme Court) in 
affirming the Court's decision held that the statutory 
language of 38 U.S.C.A. § 1151 simply required a causal 
connection between VA hospitalization and additional 
disability, and that there need be no identification of 
"fault" on the part of VA.  Id.

In March 1995, VA published amended regulations to conform to 
the Supreme Court decision.  The revised provisions of 38 
C.F.R. § 3.358 stated that where it is determined that there 
is additional disability resulting from an aggravation of an 
existing disease or injury suffered as a result of 
hospitalization or medical treatment, compensation will be 
payable for such additional disability.  38 C.F.R. § 3.358 
(1995).

Subsequently, the provisions of 38 U.S.C.A. § 1151 were 
amended, effective October 1, 1997, to include the 
requirement of fault.  See 38 U.S.C.A. § 1151 (West Supp. 
2001).  However, a VA Office of General Counsel precedent 
opinion held that all claims for benefits under 38 U.S.C.A. § 
1151, filed before October 1, 1997, must be adjudicated under 
the code provisions as they existed prior to that date.  See 
VAOPGCPREC 40-97 (O.G.C. Prec. 40-97).

In this case, as the veteran submitted his claim for VA 
compensation benefits under 38 U.S.C.A. § 1151 in May 1997, 
the veteran's claim must be considered under the law extant 
at that time.

Review of the evidentiary record reveals that the veteran was 
seen in the Ear, Nose and Throat Clinic (ENT) at VAMC-Long 
Beach in January 1985 with a history of work-related noise 
exposure on an airplane assembly line, as well as progressive 
bilateral heating loss in the year prior.  It is noted that 
the veteran specifically denied a history of tinnitus.  
Examination revealed a diagnosis of asymmetric hearing loss.  
On February 12, 1985, the veteran was admitted to VAMC-Long 
Beach for correction of a deviated nasal septum.  He was 
immediately prepared for surgery and, on the next day, he had 
a septorhinoplasty.  It was noted that he underwent the 
procedure well and that there were no complications.  He was 
released from the hospital on the first postoperative day.  
Treatment records developed between 1985 and 1987 reflect 
treatment on occasion for bilateral hearing loss.

Records developed between 1982 and 1998 by the VA Medical 
Center in Cleveland, Ohio (VAMC-Cleveland) reflect treatment 
on occasion for bilateral hearing loss beginning in 1987.  It 
is noted that the veteran often reported a history of work-
related noise exposure on examination.  In December 1991, he 
underwent a septoplasty for correction of a nasal obstruction 
due to fracture of the cartilage of the turbinates.  He was 
thereafter re-admitted in January 1992 for treatment of 
status postoperative epistaxis.

In conjunction with the present appeal, the veteran presented 
for VA audiology examination at VAMC-Cleveland in July 1997.  
As requested by the RO, the examiner reviewed the veteran's 
claims folder and medical records in conjunction with 
examination.  The veteran complained of decreased hearing, as 
well as tinnitus, following his nose surgery in California.  
Examination of the veteran revealed a very stiff left 
tympanic membrane and significant negative pressure behind 
the right tympanic membrane.  There was also some evidence of 
middle ear abnormalities based on these findings.  
Audiometric testing revealed the presence of bilateral high 
frequency sensorineural hearing loss, worse in the left ear, 
as well as infrequent, bilateral, high-pitched ringing 
tinnitus.  It was the opinion of the examiner that the 
medical treatment that the veteran received for nose surgery 
in 1985 had no affect on his hearing.  When he was admitted 
to the hospital, he demonstrated a significant high frequency 
left ear hearing loss and a mild right ear hearing loss.  
After the operation, there was no change in his hearing.  On 
present examination, there was about a 10 decibel worsening 
of hearing in both ears for the middle and high frequencies, 
but the examiner felt that that this was due to either 
intervening noise exposure over the prior 10 years or just 
the effects of aging.  The veteran also reported a period of 
noise exposure as a truck driver before he was admitted to 
the California VA, so the examiner indicated that this may, 
in part, be responsible for his left ear hearing loss.  In 
summary, the examiner opined that it is as likely as not that 
the veteran's hearing was not related to his nose surgery.

In June 1999, the veteran presented at a personal hearing 
held by the Hearing Officer at the local VARO.  He initially 
testified that he had not had problems with his hearing loss 
before his second surgery.  However, he later clarified that 
he believed that he first began to notice his hearing loss 
problem after his second surgery and that the problem has 
progressively worsened since his second surgery.

In June 2001, the veteran presented testimony at a personal 
hearing before the undersigned Member of the Board at the 
local VARO.  With respect to hearing loss and tinnitus, the 
veteran indicated that his problems started after his first 
nose surgery and got progressively worse after his second 
nose surgery.  He noted that his hearing loss increased in 
severity, and that his tinnitus first became manifest, after 
his first surgery.  The veteran also alleged that some of his 
medical records might be missing; however, upon further 
questioning by the undersigned, he was unable to be more 
specific as to this allegation and noted that missing records 
"might be something else that has nothing to do with this".

As previously noted, where any veteran shall have suffered an 
injury as a result of hospitalization, medical or surgical 
treatment or examination, and such injury or aggravation 
results in additional disability to the veteran, disability 
compensation shall be awarded in the same manner as if such 
disability were service-connected.  38 C.F.R. § 3.358, the 
regulation implementing that statute, provides, in pertinent 
part:

(c) Cause. In determining whether such 
additional disability resulted from a 
disease or injury or an aggravation of an 
existing disease or injury suffered as a 
result of...hospitalization, medical or 
surgical treatment..., the following 
considerations will govern: ....(3) 
Compensation is not payable for the 
necessary consequences of medical or 
surgical treatment... properly 
administered....."Necessary consequences" 
are those which are certain to result 
from, or were intended to result from, 
the....medical or surgical treatment 
administered.

In deciding claims for VA benefits, "[w]hen there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant."  38 U.S.C.A. § 5107(b) (West Supp. 2001).

After a contemporaneous review of the record, the Board is of 
the opinion that compensation under 38 U.S.C.A. § 1151 for 
bilateral hearing loss is not warranted.  The clear 
preponderance of the evidence establishes that the veteran's 
bilateral hearing loss pre-existed his February 1985 nose 
surgery.  The sole medical opinion of record, namely the July 
1997 audiological opinion, notes that it is as likely as not 
that the veteran's hearing loss is not related to surgery.  
That portion of the opinion is as conclusive as saying that 
it is as likely as not that hearing loss is related to 
pertinent surgery.  However, a reading of the complete 
opinion indicates that there is no objective evidence that 
the veteran's nose surgery had an effect on his hearing.  The 
examiner noted that since the operation, there has been a 10-
decibel worsening in both ears for the middle and high 
frequencies.  However, this increase in severity was felt to 
be due to 10-years of intervening noise exposure or the 
veteran's intervening period of noise exposure as a truck 
driver.  In essence, the evidence weighs against a finding of 
a relationship between current hearing loss and the veteran's 
nasal surgery.  

In this regard, it is again noted that all relevant facts 
have been properly developed.  In the instant case, the RO 
has obtained records pertaining to the veteran's nose 
surgeries at VAMC-Long Beach and VAMC-Cleveland.  Although 
the veteran has alleged that there are may be missing 
records, he has not been specific in identifying missing 
records and has suggested that any missing records were not 
pertinent to his current claim.  Additionally, the record 
reflects that the veteran was afforded multiple opportunities 
to additional evidence; however, he declined to do so.  
Moreover, he was specifically informed of the evidence 
considered, to include the July 1997 VA audiological 
examiner's opinion, in the rating decision, statement and 
supplemental statements of the case; however, he failed to 
supplement the record with a more favorable medical opinion.  

The Board has also considered the contentions of the veteran, 
inasmuch as the veteran is offering his own medical opinion, 
and notes that the record does not indicate that the veteran 
has any medical expertise.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  The veteran's assertions of medical 
causation alone are not probative because lay persons (i.e., 
persons without medical expertise) are not competent to offer 
medical opinions.  Moray v. Brown, 5 Vet. App. 211 (1993).


ORDER

The claim of entitlement to compensation under 38 U.S.C.A. 
§ 1151 for bilateral hearing loss is denied.


REMAND

Although tinnitus and residuals of septorhinoplasty were 
identified on VA examination in July 1997, the Board observes 
that the examiners failed to provide more specific 
information as to the etiology of these disorders.  
Therefore, it is the Board's opinion that, before the RO 
undertakes to re-adjudicate the veteran's claims for 
compensation under 38 U.S.C.A. § 1151, additional development 
of the record will be required.

The Court has held that the "fulfillment of the statutory 
duty to assist . . . includes the conduct of a thorough and 
contemporaneous medical examination . . . so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); 
Allday v. Brown, 7 Vet. App. 517, 526 (1995) (citing Suttman 
v. Brown, 5 Vet. App. 127, 138 (1993) (duty to assist 
includes providing the veteran a thorough and contemporaneous 
medical examination when needed)).  

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (2000).

On the basis of the current record, the Board has identified 
certain duties to notify and to assist that must be rendered 
to comply with the VCAA.  This development does not take the 
place of the RO's responsibility for also ensuring compliance 
with the VCAA.  Accordingly, the case is REMANDED for the 
following: 

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for his tinnitus and residuals 
of septorhinoplasty, and to furnish 
signed authorizations for release to the 
VA of private medical records in 
connection with each non-VA source that 
the veteran identifies.  Copies of the 
medical records from all sources that the 
veteran identifies should then be 
requested.  Efforts to obtain these 
records should also be documented and any 
evidence received in response to this 
request should be associated with the 
claims folder.

2.  The RO must schedule the veteran for 
a VA ear, nose and throat examination.  
All indicated tests should be conducted.  
The examiner should integrate the 
previous findings and diagnoses with 
current findings to obtain a true picture 
of the nature of the veteran's tinnitus 
and residuals of septorhinoplasties.  
Therefore, the claims file must be made 
available and reviewed by the examiner in 
conjunction with the examination.  Based 
upon a review of the record and the 
examination, the physician should 
indicate whether it is more likely, less 
likely or as likely as not that tinnitus 
and/or additional nasal disability (if 
present) is the result of the veteran's 
1985 and 1991 nose surgeries either by 
way of direct causation or aggravation.  
A discussion of the salient facts and the 
medical principles involved will be of 
considerable assistance to the Board.  
The examination report should then be 
associated with the veteran's claims 
folder.

3.  Following completion of the above 
actions, the RO must review the claims 
file and ensure that all other 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, as well as the more recent Duty to 
Assist Regulations for VA, 66 Fed. Reg. 
45620-45632 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156, 
3.159, 3.326), is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West Supp. 2001) are fully complied with 
and satisfied.

4.  The RO should then re-adjudicate the 
veteran's claims for compensation for 
tinnitus and residuals of a 
septorhinoplasty under the provisions of 
38 U.S.C.A. § 1151.  If any of the 
benefits sought on appeal remain denied, 
the appellant and the appellant's 
representative, if any, should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the veteran until he is 
notified by the RO; however, the veteran is advised that 
failure to cooperate by not reporting for any scheduled 
examination may result in the denial of one or more his 
claims.  38 C.F.R. § 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals


 



